K&L GATES LLP 4 EMBARCADERO CENTER SUITE 1200 SAN FRANCISCO, CA 94111-5994 T415.882.8200F 415.882.8220 March 19, 2014 VIA EDGAR Division of Corporation Finance Securities and Exchange Commission treet, N.E., Mail Stop 3010 Washington, D.C. 20549 Attention: Tom Kluck Stacie Gorman RE: Merk Gold Trust Amendment No. 2 to Registration Statement on Form S-1 Filed December 10, 2013 File No. 333-180868 Dear Mr. Kluck: On behalf of our client, Merk Gold Trust (the “Trust”), set forth below are responses to the comments of the Staff of the Division of Corporation Finance (the “Staff”) that were set forth in your letter dated January 6, 2014, regarding Amendment No. 2 to the Trust’s Registration Statement on Form S-1 (the “Registration Statement”). In connection with this letter responding to the Staff’s comments, the Trust is filing Amendment No. 3 to the Registration Statement (“Amendment No.3”), and is making available courtesy copies of such Amendment No. 3 marked to show changes from the Registration Statement as filed on December 10, 2013.Capitalized terms used but not defined herein have the meanings specified in the Registration Statement.We note that the Financial Industry Regulatory Authority (“FINRA”) has not yet formally completed its review of the compensation payable to the FINRA member participating in the offering, but that such review is expected to be completed shortly after the filing of Amendment No. 3. For your convenience, the Staff’s comments are set forth in bold, followed by responses on behalf of the Trust. All page or section references in the responses set forth below refer to pages or sections of Amendment No. 3. Mr. Kluck Securities and Exchange Commission March 19, 2014 Page2of 2 General 1. Please provide audited financial statements in compliance with Regulation S-X in an amendment prior to requesting effectiveness. Response:Audited financials will be included in Amendment No. 4. 2. We note your response to comment 1 of our letter dated May 7, 2013. We reissue our comment in part. Please provide the disclosure required by Item 401 of Regulation S-K for those employees of the sponsor that perform policy making functions for the Trust such as whether to request an audit of the Custodian or to remove a trustee and to appoint a successor trustee. We note your disclosure in the fact sheet that places significant emphasis on the experience of the President of the sponsor. Please refer to Rule 405 of the Securities Act. Response:Although the Trust reiterates that it is not actively managed and does not have individuals who would perform typical policy-making functions, it has included disclosure about Axel Merk, President of the Sponsor, and his role in overseeing the Sponsor’s fulfillment of its obligations to the Trust.Please see “The Sponsor” in Amendment No. 3. 3. The Gold Industry.Please update this section, including the chart on page 30, to discuss consistently developments in the gold market that occurred in 2013. Also revise accordingly the chart in the facts sheet that discloses the historical gold prices. Response:The Gold Industry section of the prospectus, including the referenced chart, has been updated to reflect gold market developments in 2013.The chart in the fact sheet has also been updated, and a draft of the updated fact sheet is attached to this letter. *** Should you request further clarification of any of the issues raised in this letter or the Registration Statement, please contact the undersigned at (415) 249-1053 or Shoshannah Katz at (949) 623-3545. Very truly yours, /s/ Kurt J. Decko Kurt J. Decko cc: Axel Merk Merk Investments LLC
